DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the plurality of inlet ports" in the second line. There is insufficient antecedent basis for this limitation in the claim, making it unclear if inlet ports are included in the scope of the claims. For the purposes of this examination, this claim will be read as requiring the power tool to further comprise a plurality of inlet ports, as this appears to be applicant’s intent. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 21, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (US 2011/0081847).
Regarding claim 1, Yang discloses an electric power tool comprising a tip end tool (800) configured to perform an operation on a work surface ([0039]), an output shaft (330) to which the tip end tool is operatively connected (fig 1) an configured to have an output shaft longitudinal axis that extends in a first direction (vertical direction) perpendicular to the work surface when the tip end tool is performing the operation on the work surface (perpendicular 
Regarding claim 21, Yang further discloses the rotor shaft has a rotor shaft longitudinal axis (central to element 300), the tip end tool is on a first side of the rotor shaft longitudinal axis (fig 1, left side) and the entirety of the controller is on a second side of the rotor shaft longitudinal axis (fig 1 on right side), the second side being opposite to the first side (shown in fig 1).
Regarding claim 22, Yang further discloses the entirety of the controller is outside the motor (shown in fig 1).
Claim(s) 2, 23-24, 27, and 29-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Makita (JP 2015-205384, cited by applicant with translation, hereinafter Makita).
Regarding claim 2, Makita discloses an electric power tool, comprising: a motor (20) with a rotor shaft (231) that extends in a front-to-rear direction (left to right in fig 4); a motor housing (16) that houses the motor; a gear housing (31) that at a front side of the motor (fig 4); 
Regarding claim 23, Makita further discloses the controller is parallel to the rotor shaft of the motor (both horizontal in fig 4).
Regarding claim 24, Makita further discloses the controller is radially outside the motor (fig 4).
Regarding claim 27, Makita discloses an electric power tool, comprising: a tip end tool (B) configured to perform an operation on a work surface (“grindstone”); an output shaft (33) to which the tip tool end is operatively connected (fig 4) and configured to have an output shaft longitudinal axis that extends in a first direction perpendicular to the work surface when the tip end tool is performing the operation on the work surface (extends vertically); a main body housing (16) extending in a second direction perpendicular to the first direction (extends horizontally); a motor (20) with a rotor shaft (231) that is housed in the main body housing (fig 4); and a controller (28) that is configured to control the motor ([0022]), wherein a straight line extending parallel to the first direction intersects the motor and the controller (fig 4; vertical line can extend from shaft of motor to intersect controller 28).
Regarding claims 29-31, Makita further discloses the rotor shaft has a rotor shaft longitudinal axis (horizontal axis of rotor shaft 231) and the straight line intersects the motor in a direction perpendicular to the rotor shaft longitudinal axis (straight line is vertical, rotor shaft is horizontal); wherein the straight line intersects the controller in a direction perpendicular to a direction in which the controller primarily extends (fig 4; controller extends horizontally); and wherein a distance between the motor and the tip end tool is shorter than a distance between the controller and the tip end tool (as shown in fig 4).
Claim(s) 27-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Esenwein (US 2015/0217422).
Regarding claim 27, Esenwein discloses an electric power tool, comprising: a tip end tool (46; shown in fig 5) configured to perform an operation on a work surface; an output shaft (20) to which the tip tool end is operatively connected ([0024]) and configured to have an output shaft longitudinal axis that extends in a first direction perpendicular to the work surface when the tip end tool is performing the operation on the work surface (fig 1; extends vertically); a main body housing (14) extending in a second direction perpendicular to the first direction (extends horizontally at the top and bottom); a motor with a rotor shaft (18) that is housed in the main body housing (fig 1); and a controller (38) that is configured to control the motor ([0036]), wherein a straight line extending parallel to the first direction intersects the motor and the controller (see straight line of vertical axis 19). 
Regarding claim 28, Esenwein further discloses the rotor shaft is parallel to the output shaft (fig 1) the rotor shaft has a rotor shaft longitudinal axis (19) and the rotor shaft .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, 9, and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramarathnam (US 6320286, previously cited by applicant) in view of Kawakami et al (US 2015/0263592, previously cited by applicant).
Regarding claim 3, Ramarathnam teaches an electric power tool, comprising: a motor (including stator, windings, rotor, shaft and bearings) with a rotor shaft that extends in a front-to-rear direction (unlabeled shaft central to rotor in fig 1 extending in the right to left direction); a motor housing (B) that houses the motor (fig 1); a gear housing (“gear box”) that is at a front side of the motor (fig 1); an output shaft that is held by the gear housing (unlabeled shaft connected to grinding wheel), is operatively connected to the rotor shaft (through gearbox) and has an output shaft longitudinal axis that is approximately perpendicular to the rotor shaft (fig 1; output shaft is vertically oriented); a handle housing (H) that is at a rear side of the motor housing; and a controller (CB) that is configured to control the motor (col 3, lines 33-46, wherein: the controller is behind the motor and in front of the handle housing in the front-to-rear direction (shown in fig 1). Ramarathnam does not teach the controller is tilted 
Regarding claim 6, Ramarathnam, as modified, teaches all the elements of claim 3 as described above. Kawakami further teaches the controller is tilted in an oblique manner relative to the motor (fig 2).
Regarding claim 9, Ramarathnam, as modified, teaches all the elements of claim 6 as described above. Kawakami further teaches the controller extends in a downward to upward manner from the front to the rear (directions labeled in fig 2).
Regarding claims 24-25, Ramarathnam, as modified, teaches all the elements of claim 3 as described above. Ramarathnam further teaches the controller is in the motor housing (fig 1); and further comprises a trigger switch configured to operate the motor (col 4, lines 29-30; switch in handle), wherein the controller is positioned between the motor and the trigger switch in the front to rear direction (fig 1, switch unlabeled in handle, controller in between handle and motor).
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makita as applied to claim 2 above, and further in view of Voigt et al (US 2006/0175915, previously cited).
Regarding claims 4 and 5, Makita teaches all the elements of claim 2 as described above.  Makita further teaches a plurality of inlet ports (48) around a rear portion of the controller configured to split air (W) that is inlet into the electric power tool into two streams, one above the controller and one below the controller (fig 11; air paths shown with arrows and labeled W). Makita does not teach the motor housing including an internal rib. Voigt teaches an electric power tool including an internal rib (41) extending in an up to down direction overlapping with a front portion of an inlet port (fig 5; inlet port 33), wherein the internal rib is configured to split air that is inlet into the electric power tool via the inlet port into two streams (as shown in fig 5). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to include an internal rib between the inlet ports and controller of Makita (thus located near a rear portion of the controller) and overlapping with a front portion of the inlet ports to split the air above and below the controller in order to increase the efficiency of the cooling as taught by Voigt ([0007]). 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramarathnam and Kawadami as applied to claim 6 above, and further in view of Vanko et al (US 2015/0111480).
Regarding claim 7, Ramarathnam, as modified, teaches all the limitations of claim 6 as described above. Ramarathnam does not teach a plurality of inlet ports, but does describe cooling via a cooling fan which uses ambient air (col 6, lines 14-18), thus necessitating some sort of inlet. Vanko teaches an electric power tool comprising a plurality of inlet ports (36) at a rear of the controller (fig 1, on side of housing 16 to the rear of controller 40 which is in the front of the housing as shown in fig 2), each of the plurality of inlet ports has a same length in a . 
Claims 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang as applied to claim 1 above, and further in view of Tiede et al (US 2005/0079808, previously cited) and Tanimoto et al (US 2011/0171887, previously cited).
Regarding claim 11, Yang teaches all the elements of claim 1 as described above. Yang further teaches the tip end tool comprises a circular base (unlabeled backing connected to 800) with a fitted tool entirely covering a lower surface of the circular base (fig 1; 800 entirely covers base) and a top portion of the circular base is fixed to a lower end of the output shaft (fig 1). Yang does not detail the connection between the tool and output shaft to include a connection shaft or bolt. Tiede teaches a tip end tool including a circular base with a fitted working surface entirely covering a lower basal surface of said circular base (see circular tool 28 in fig 1 including a working surface fully covering the unlabeled cylindrical, circular base), wherein a top portion of the circular base is fixed to a lower end of a connection shaft (26) by a bolt (33; fig 2). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to fix the tip end tool of Yang to a connection shaft by a bolt in order to achieve the predictable result of attaching the desired tip end tool of to the output shaft as 
Regarding claim 12, Yang teaches all the elements of claim 1 as described above. Yang further teaches the tip end tool comprises a circular base (unlabeled backing connected to 800) with a fitted tool entirely covering a lower surface of the circular base (fig 1; 800 entirely covers base) and a top portion of the circular base is fixed to a lower end of the output shaft (fig 1). Yang does not detail the connection between the tool and output shaft to include a connection shaft or bolt. Tiede teaches a tip end tool including a circular base with a fitted working surface entirely covering a lower basal surface of said circular base (see circular tool 28 in fig 1 including a working surface fully covering the unlabeled cylindrical, circular base), wherein a top portion of the circular base is fixed to a lower end of a connection shaft (26) by a bolt (33; fig 2), wherein the bolt, the connection shaft, and an uppermost portion of the circular base are in a gear housing (fig 1, interior of housing 20), and a lower portion of the circular base and fitted tool protrude from the gear housing (fig 1). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to fix the tip end tool of Yang to a connection shaft by a bolt in order to achieve the predictable result of attaching the desired tip end tool of to the output shaft as taught by Tiede. Yang does not teach the tip end tool is fitted with a brush. Tanimoto teaches an electric power tool, wherein the grinding wheel 
Regarding claims 13-20, Yang, as modified, teaches all the elements of claim 12 as described above. Yang does not teach the claimed circumferential connection shaft with the claimed bearing and configuration for eccentric rotation. Tiede teaches the electric power tool comprising the connection shaft (26) is circumferentially around the output shaft (72; fig 2), with bearings (76) radially between the connection shaft and the output shaft for rotation of the connection shaft around the output shaft ([0034]); wherein the output shaft (72) is fixed eccentrically on a tip end surface of an intermediate shaft (64), which is operatively between the output shaft and the rotor shaft (58) with respect to a rotation axis of the intermediate shaft, which is in an up-to down direction (fig 2; eccentricity indicated by “e”); further comprising a first helical gear (62) attached to and around said intermediate shaft (64), and a second helical gear (56) attached to and around wherein the rotor shaft (58), where the first helical gear and second helical gear overlap in a front-to rear direction (shown overlapping in fig 2); wherein the first helical gear and the second helical gear are configured to interact in an interlocking manner so as to rotate the output shaft ([0033]); wherein the output shaft and the intermediate shaft are configured such that the output shaft (72) rotates around the rotation axis of the intermediate shaft ([0033]); and further comprising a spur gear (78) radially around the connection shaft (26) such that teeth (79) of the spur gear extend in a radial direction (fig .
Response to Arguments
Applicant's arguments filed 24 Aug 2021 have been fully considered but they are not persuasive. Applicant argues that the prior art of Tanimoto and Kawakami do not teach the limitations of claims 1, 2, 3, 27 and their dependents. However, the newly relied upon Yang, Makita, Esenwein and Ramarathnam patents are now being applied to the claims as detailed in the rejection above. The drawing objection has been withdrawn and several 112b rejections have been alleviated due to the amendments, but there is one 112b rejection remaining, detailed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other similar power tools are cited, including those with similar power transmission structures and controller positions.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091. The examiner can normally be reached M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723